Citation Nr: 9924218	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a compensable evaluation for service-
connected mechanical back pain syndrome with posterior disc 
protrusion.

3.  Entitlement to a compensable evaluation for a service-
connected bilateral hearing loss disability.

4.  Entitlement to a compensable evaluation for service-
connected chondromalacia of the right knee.

5.  Entitlement to a 10 percent evaluation pursuant to 38 
C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to July 
1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the veteran's May 1999 Travel Board hearing, his 
representative raised the issue of entitlement to service 
connection for degenerative disc disease at C5 to C6.  That 
matter has neither been procedurally prepared nor certified 
for appellate review, and is accordingly referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 ( 1995).

The issues of entitlement to service connection for a left 
knee disorder, entitlement to compensable evaluations for 
service-connected mechanical back pain syndrome with 
posterior disc protrusion and chondromalacia of the right 
knee, and entitlement to a 10 percent evaluation pursuant to 
38 C.F.R. § 3.324 are discussed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran demonstrates no more than Level I hearing 
loss in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, as in the instant case, the 
claim continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  As such, VA has a duty to assist the veteran in 
his claim.  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the veteran's hearing loss claim.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board here acknowledges the veteran's request for re-
examination of his hearing acuity.  However, based on the 
specific nature of hearing loss as a disability and the 
particular facts of this case, the Board finds that re-
examination is not warranted.  First, the Board notes that 
the veteran has not set out any specific contentions that his 
hearing acuity has worsened since the last examination of 
record.  Rather, he has expressed disagreement with VA's 
method of testing hearing acuity, arguing that such does not 
adequately reflect practical problems such as his difficulty 
in understanding conversations.  He points out that it has 
been two years since his last audiologic examination; 
however, he has neither submitted nor identified subsequent 
treatment or other medical evidence indicative of an increase 
in his hearing loss.  38 C.F.R. § 3.326(a) (1998) provides 
for examination where a claim is well grounded and the 
medical evidence is not adequate for rating purposes.  In 
this case, there is a recent VA audiologic examination that 
reflects complete pure tone audiometry and speech testing 
consistent with the criteria used under 38 C.F.R. §§ 4.85, 
4.87 (1998).  The veteran has not argued, nor is there 
evidence, that the testing was incorrectly performed or that 
the results were erroneous.  Thus, the medical evidence of 
record is adequate for rating purposes.

The Board further notes that in Proscelle v. Derwinski, 
2 Vet. App. 629 (1992), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), indicated not that any claim in disagreement of the 
assigned rating was well grounded; rather, that such is 
generally well grounded when an appellant indicates that the 
severity of the disability has increased.  Id. at 631-632 
(emphasis added).  Here, it is questionable whether the 
veteran, is, in fact, asserting any increase in the severity 
of his hearing loss.  The Board further notes that recently, 
the United States Court of Appeals for the Federal Circuit 
(hereinafter the "Federal Circuit") considered when re-
examination was warranted as mandated by VA regulations.  In 
Glover v. West, No. 99-7015 (Fed. Cir. Aug. 2, 1999), the 
Federal Circuit considered whether the Court had erred in not 
affording the veteran further psychiatric examination in 
connection with his claim for a higher disability evaluation 
in light of 38 C.F.R. § 3.327 (1998).  That regulation 
provides that re-examinations will be requested "whenever VA 
determines there is a need to verify either the continued 
existence or the current severity of a disability.  
Generally, re-examinations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect."  Id.  In Glover the 
Federal Circuit concluded that as the veteran failed to 
present any evidence of a material change in his service-
connected condition, VA had no obligation to order re-
examination.  The Federal Circuit stated that "[a] bald, 
unsubstantiated claim for an increase in disability rating is 
not evidence of a material change in that disability and is 
insufficient to trigger the agency's responsibility to 
request a reexamination."  Glover, slip. op. at 10.  Such 
appears to be the case herein.  Clearly, if the veteran's 
hearing acuity has improved, re-examination will not support 
assignment of a compensable evaluation.  There is no evidence 
that test results are incorrect and no competent evidence or 
clear assertion of any material change in the veteran's 
hearing acuity to warrant re-examination.  Thus, the Board 
will decide this issue on the evidence of record.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West at 137.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).  As described by the Court, 
the assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1998).

The Board has reviewed service audiometric findings.  They do 
not include speech recognition test results.  However, there 
is a comprehensive examination of record.  VA audiologic 
evaluation in December 1996, revealed pure tone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
10
65
LEFT
10
25
40
65

The average right ear decibel loss was 26, and the average 
left ear decibel loss was 35.  Speech audiometry revealed 
speech recognition ability of 98 percent each ear.  The above 
results are equivalent to Level I hearing loss in both ears.  
See 38 C.F.R. § 4.87, Table VI (1998).  Such level of hearing 
loss is noncompensable.  See 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100.  As noted, the above analysis is based 
on a mechanical application of the Schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345.  Although the Board notes the 
veteran's disagreement with the efficacy of hearing acuity 
testing methods for purposes of determining disability, it is 
not free to ignore or alter VA regulations or procedures.  An 
increased rating, therefore, is not warranted at this time.  
The Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
is in order.  The evidence in this case fails to show that 
the veteran's hearing loss now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
hearing loss.  He has also been afforded an examination, and 
further afforded opportunity to present argument and evidence 
in support of his claim.  The Board has also discussed 
whether extraschedular consideration is warranted in this 
case.  In doing so, the Board has considered all the 
evidence, to include the service medical records and the 
records of post-service medical treatment to date.  
A compensable disability evaluation was denied based on the 
totality of the evidence, without predominant focus on the 
recent evidence of record.  Such review is consistent with 
the Court's recent decision in Fenderson.  Finally, as the 
Board has not herein assigned any increase, the question of 
staged ratings is not at issue; the veteran is in receipt of 
one continuous percentage rating.  Accordingly, no prejudice 
has resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

The veteran is service-connected for mechanical back pain 
syndrome with posterior disc protrusion and chondromalacia of 
the right knee, both evaluated as zero percent disabling.  
Such ratings were assigned in tandem with the RO's grant of 
service connection for those disabilities in January 1997.  
His claims continue to be well grounded, see Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995), and the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) must be met by VA prior to adjudication 
of those claims.

In his notice of disagreement and substantive appeal, the 
veteran argued that he suffers from increased knee and back 
symptomatology with activity and that he experiences periods 
of flare-ups or exacerbations when his right knee or back are 
much worse, prohibiting him from participating in normal 
activities.  He stated that the VA examiner who conducted an 
examination in December 1996 did not fairly consider his 
complaints.  In essence the veteran set out that he made an 
effort to perform all requested studies during the 
examination, despite the resulting pain, and that the VA 
examiner therefore opined that the veteran's back and knee 
were not significantly disabling.  

Based on the above, the veteran, and his representative 
request re-examination for consideration of functional 
impairment.  The Court, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  

In connection with the above, the Board also notes the 
veteran's testimony relevant to difficulty maintaining past 
employment due to his orthopedic problems.  He has argued 
that he was unable to continue working in a position 
sometimes requiring him to intervene and restrain 
individuals.  Such arguments are relevant to the veteran's 
complaints of functional impairment, as well as suggesting 
the potential applicability of 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concurs that further examination would 
be probative of the current severity of the veteran's back 
and right knee disabilities.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West at 137.  As Fenderson applies to 
evaluation of the veteran's service-connected disabilities 
but has not been considered or addressed by the RO, such 
consideration should be included while the case is in remand 
status.  

With respect to the veteran's knee complaints, the Board 
further acknowledges the argument presented at the hearing 
with respect to which knee was examined in December 1996.  
The VA examiner diagnosed chondromalacia, but did not 
indicate in the diagnosis or elsewhere in the report, which 
knee was examined.  Notably, in connection with general 
medical examination conducted at that time, the examiner 
included a diagnosis of chondromalacia of the knees.  The 
veteran, in addition to requesting a compensable evaluation 
for his right knee disability, argues that service connection 
is also warranted for the left knee.  The veteran had lengthy 
service and extensive service medical records are associated 
with the claims file.  

In pertinent part, a service medical record dated in November 
1993 includes notation of left and right knee genu varum.  
Although service medical records otherwise reflect only 
findings and diagnoses pertinent to the right knee, at the 
time of service discharge, the veteran reported having 
consulted or been treated by medical care providers within 
the past five years for chondromalacia "in knees."  In his 
claim for benefits, filed within a month of his discharge, 
the veteran claimed chronic knee pain "known as" 
chondromalacia in October 1993, without specifying which 
knee.  

Based on the reasons set out herein, the Board is of the 
opinion that further development is required under 
38 U.S.C.A. §§ 5103 and/or 5107(b).  Pertinent to the 
veteran's right knee and back disabilities, the duty to 
assist under 38 U.S.C.A. § 5107(b) includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Pertinent to his left 
knee, clarification is warranted under 38 U.S.C.A. § 5103.  

The Board lastly notes that 38 C.F.R. § 3.324 provides for 
assignment of a 10 percent disability evaluation where a 
veteran has multiple noncompensable disabilities that 
interfere with employability.  Such 10 percent evaluation 
cannot be assigned in combination with any other rating.  
Thus, the issue of entitlement to such a rating is deferred 
pending the requested re-examination and re-adjudication by 
the RO.

Accordingly, these matters are returned to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for back or knee problems since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain identified records.  In any case, 
the RO should ensure that all records of 
VA treatment or evaluation are associated 
with the claims file.

2.  The RO should advise the veteran that 
he is at liberty to provide a statement 
from his former employer Vision Quest 
relevant to the reasons for termination 
of his employment.  The veteran is 
advised that he is free to submit other 
evidence material to any employment 
interference resulting from his back 
and/or knee disabilities.

3.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The claims folder, to 
include additionally obtained evidence, 
should be made available to the examiner 
for review before the examination.  Any 
indicated diagnostic testing, such as x-
rays, should be accomplished.

The examiner is first requested to 
identify existing back and knee 
disabilities, confirming or refuting the 
presence of a left knee disability, 
including whether or not the veteran has 
chondromalacia or genu varus of the left 
knee and an explanation of those 
conditions, if found.  If any left knee 
disorder is diagnosed, the examiner 
should comment on the likelihood that 
such is related to the veteran's period 
of service.

The examiner is next requested to record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive ranges of 
low back and bilateral knee motion.  The 
examiner is requested to provide a 
statement as to the "normal" range of 
low back motion.  The examiner is also 
requested to comment on the presence and 
degree, or absence of the following as 
related to either the back and/or the 
knees: swelling, redness, spasm, atrophy, 
weakness, fatigability, instability, 
listing, degenerative changes and/or 
neurologic impairment.  The examiner 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected low back 
and/or knee disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, specifically on whether any 
increased limitation of motion results 
from pain and/or flare-ups.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on such is supported by and 
proportionate to the objective medical 
findings.
 
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals





